Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2016

                                       No. 04-16-00139-CR

                                  Virginia Shanta MCKINLEY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5186
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due September 22, 2016, but was not filed. On the due
date, appellant filed her first motion to extend time to file appellant’s brief, asking for an
additional thirty-two days in which to file the brief. We granted appellant’s motion and ordered
her to file her brief in this court on or before October 24, 2016. Appellant has now filed a second
motion for extension of time, asking for an additional thirty days in which to file her brief. After
review, we GRANT appellant’s motion and ORDER appellant to file her brief in this court on
or before November 23, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court